                                          Case 3:20-cv-02359-MMC Document 16 Filed 08/04/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     MBA COMMUNITY LOANS PLC,                        Case No. 20-cv-02359-MMC
                                  8                     Petitioner,
                                                                                        ORDER GRANTING PETITIONER'S
                                  9               v.                                    MOTION FOR ORDER CONFIRMING
                                                                                        FOREIGN ARBITRAL AWARD
                                  10    MARK CASTELLANI,
                                                                                        Re: Doc. No. 6
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is petitioner MBA Community Loans PLC’s (“MCL”) Motion for

                                  14   Order Confirming Foreign Arbitral Award, filed June 11, 2020. Respondent Mark

                                  15   Castellani (“Castellani”) has not filed opposition. Having read and considered the papers

                                  16   filed in support of the motion, the Court rules as follows.1

                                  17                                          BACKGROUND

                                  18          MCL and Castellani are parties to an agreement titled “Fixed-Sum Loan

                                  19   Agreement Regulated by the Consumer Credit Act 1974” (“the Agreement”), entered into

                                  20   on January 10, 2014. (See Petition, Matthews Decl. Ex. 2.)2 Said Agreement provides,

                                  21   in relevant part, “[a]ny dispute arising out of or in connection with this Agreement . . . shall

                                  22   be referred to and finally resolved by arbitration.” (See id. at § 9.6(b)).

                                  23          After Castellani failed to make any repayments under the Agreement, MCL, on

                                  24   June 20, 2018, filed with the London Court of International Arbitration (“LCIA”) a request

                                  25
                                              1   By order filed July 30, 2020, the Court took the motion under submission.
                                  26
                                              2 The original signatories to the Agreement were Castellani and Prodigy Finance
                                  27
                                       Limited, which, on January 30, 2014, assigned its rights in the Agreement to MCL.
                                  28   (See Petition, Matthews Decl. Ex. 1 at §§ 7, 26.)
                                          Case 3:20-cv-02359-MMC Document 16 Filed 08/04/20 Page 2 of 5




                                  1    for arbitration of his claim for sums owed thereunder. (See Petition, Matthews Decl. Ex. 1

                                  2    at §§ 6, 36.) Castellani did not participate in the arbitration proceedings. (See id. at § 3.)

                                  3    The arbitrator, however, found Castellani was duly notified of such proceedings by emails

                                  4    sent to him at two separate email addresses. (See id. at § 20.) In light of such finding,

                                  5    the arbitrator proceeded to examine MCL’s claim against Castellani, found Castellani had

                                  6    breached the Agreement, and, on February 19, 2019, issued an award (“the Award”)

                                  7    ordering Castellani to pay MCL as follows: (1) “principal plus interest until 7 October

                                  8    2018,” in the sum of €68,584.42; (2) “interest accrued from 8 October 2018 to 18

                                  9    February 2019,” in the sum of €1699.12; (3) “interest from 19 February 2019,” the date of

                                  10   the Award, “accruing at the daily rate of €12.68 until final payment”; (4) legal fees

                                  11   incurred to locate Castellani, in the sum of $1500; and (5) legal fees and other expenses

                                  12   incurred in connection with the arbitration, in the sum of £13,701.54. (See id. at §§ 50-
Northern District of California
 United States District Court




                                  13   53.)

                                  14                                          DISCUSSION

                                  15          By the instant action, MCL seeks an order confirming the Award, pursuant to

                                  16   9 U.S.C. § 207, the statute applicable to arbitration awards issued under the United

                                  17   States Convention on the Recognition and Enforcement of Foreign Arbitral Awards (“the

                                  18   Convention”). See 9 U.S.C. §§ 201, 207.3

                                  19          A district court “must confirm a foreign arbitral award unless the party resisting

                                  20   enforcement meets its substantial burden of proving one of seven narrowly interpreted

                                  21   defenses” set forth in the Convention. See Castro v. Tri Marine Fish Co. LLC, 921 F.3d

                                  22   766, 773 (9th Cir. 2019) (internal quotation and citation omitted); see also Convention,

                                  23   art. V, June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38 (listing defenses). As Castellani

                                  24   has not filed opposition, he has not invoked any of the seven defenses, nor, for the

                                  25   reasons discussed below, has the Court, having reviewed the record presented,

                                  26
                                              3The Convention governs the instant action as the Award was obtained in the
                                  27
                                       United Kingdom. See Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co.,
                                  28   284 F.3d 1114, 1120 & n.3 (9th Cir. 2002).

                                                                                     2
                                          Case 3:20-cv-02359-MMC Document 16 Filed 08/04/20 Page 3 of 5




                                  1    otherwise found any such defense has been implicated.

                                  2           First, enforcement may be refused if “[t]he parties to the agreement . . . were,

                                  3    under the law applicable to them, under some incapacity, or the said agreement is not

                                  4    valid under the law to which the parties have subjected it or . . . under the law of the

                                  5    country where the award was made.” See Convention, art. V(1)(a). Here, there is no

                                  6    indication that either party was incapacitated or the Agreement was not valid.

                                  7           Second, enforcement may be refused if “[t]he party against whom the award is

                                  8    invoked was not given proper notice of the appointment of the arbitrator or of the

                                  9    arbitration proceedings or was otherwise unable to present his case.” See id. at art.

                                  10   V(1)(b). Under English law, “‘proper notice’ is such as is likely to bring the relevant

                                  11   information to the attention of the person notified, taking account of the parties’

                                  12   contractual dispute resolution mechanism, including any applicable institutional arbitration
Northern District of California
 United States District Court




                                  13   rules.” See Zavod Ekran OAO v. Magneco Metrel UK Ltd, [2017] EWHC 2208 (Comm),

                                  14   2017 WL 03726367 (Eng.). The LCIA Arbitration Rules provide that “[a]ny written

                                  15   communication . . . may be delivered . . . by email” to “an address agreed or designated

                                  16   by the receiving party for that purpose.” See LCIA Arbitration Rules, art. 4.1, 4.3. Here,

                                  17   as noted, Castellani was notified of the arbitration proceedings by emails sent to two

                                  18   separate email addresses (see Petition, Matthews Decl. Ex. 1 at § 20), and Castellani

                                  19   had previously confirmed he could be contacted at both such addresses; additionally, one

                                  20   of the two addresses was listed as a contact for him in the Agreement (see id. at § 21).

                                  21          Third, enforcement may be refused if “[t]he award deals with a difference not

                                  22   contemplated by or not falling within the terms of the submission to arbitration, or it

                                  23   contains decisions on matters beyond the scope of the submission to arbitration.” See

                                  24   Convention, art. V(1)(c). Here, as noted, the Agreement provides that “[a]ny dispute

                                  25   arising out of or in connection with this Agreement . . . shall be referred to and finally

                                  26   resolved by arbitration” (see Petition, Matthews Decl. Ex. 2 at § 9.6(b)), which broad

                                  27   language clearly covers the instant claim and any dispute thereof.

                                  28          Fourth, enforcement may be refused if “[t]he composition of the arbitral authority or
                                                                                      3
                                          Case 3:20-cv-02359-MMC Document 16 Filed 08/04/20 Page 4 of 5




                                  1    the arbitral procedure was not in accordance with the agreement of the parties, or, failing

                                  2    such agreement, was not in accordance with the law of the country where the arbitration

                                  3    took place.” See Convention, art. V(1)(d). Here, the arbitration proceedings were in

                                  4    accordance with the Agreement, which provides for arbitration “under the Rules of the

                                  5    [LCIA],” and that the “number of arbitrators shall be one,” the “seat, or legal place, of

                                  6    arbitration shall be London,” and the “language to be used in the arbitration shall be

                                  7    English.” (See Petition, Matthews Decl. Ex. 2 at § 9.6(b)).

                                  8           Fifth, enforcement may be refused if “[t]he award has not yet become binding on

                                  9    the parties, or has been set aside or suspended by a competent authority of the country

                                  10   in which, or under the law of which, that award was made.” See Convention, art. V(1)(e).

                                  11   Here, the LCIA Arbitration Rules provide that “[e]very award . . . shall be final and binding

                                  12   on the parties,” see LCIA Arbitration Rules, art. 26.8, and there is no indication the Award
Northern District of California
 United States District Court




                                  13   has been set aside or suspended by any court or authority of the United Kingdom.

                                  14          Sixth, enforcement may be refused if “[t]he subject matter of the difference is not

                                  15   capable of settlement by arbitration under the law of th[e] country” where recognition and

                                  16   enforcement are sought. See Convention, art. V(2)(a). Breach of contract claims are

                                  17   regularly settled by arbitration in the United States. See, e.g., Levi Strauss & Co. v. Aqua

                                  18   Dynamics Sys., Inc., 2020 WL 4051672 (N.D. Cal. July 20, 2020).

                                  19          Seventh, enforcement may be refused if “[t]he recognition or enforcement of the

                                  20   award would be contrary to the public policy of th[e] country” where recognition and

                                  21   enforcement are sought. See Convention, art. V(2)(b). Said defense, however, “applies

                                  22   only when confirmation or enforcement of a foreign arbitration award would violate the

                                  23   forum state’s most basic notions of morality and justice,” see Ministry of Def. & Support

                                  24   for the Armed Forces of the Islamic Republic of Iran v. Cubic Def. Sys., Inc., 665 F.3d

                                  25   1091, 1097 (9th Cir. 2011) (internal quotation and citation omitted), a circumstance

                                  26   clearly not pertaining here.

                                  27          Accordingly, none of the above-listed defenses having been raised or otherwise

                                  28   appearing, the Court finds MCL is entitled to an order confirming the Award. “It is well
                                                                                     4
                                          Case 3:20-cv-02359-MMC Document 16 Filed 08/04/20 Page 5 of 5




                                  1    settled,” however, “that a money judgment by an American court must be in American

                                  2    currency,” see Shaw, Savill, Albion & Co. v. The Fredericksburg, 189 F.2d 952, 954 (2d

                                  3    Cir. 1951), and, in accordance therewith, MCL seeks an award in U.S. dollars.

                                  4           In that regard, one component of the Award was, as noted, made in U.S. dollars,

                                  5    specifically, the $1500 awarded for legal fees incurred in locating Castellani. The

                                  6    remaining components, as calculated by MCL, which calculation the Court finds

                                  7    reasonable, are the equivalent of: (1) principal plus interest until October 7, 2018, in the

                                  8    sum of $77,644.54; (2) interest accrued from October 8, 2018, to February 18, 2019, in

                                  9    the sum of $1923.57; (3) interest from the date of the Award, i.e., February 19, 2019,

                                  10   accruing at the daily rate of $14.36 until final payment of the Award; and (4) legal fees

                                  11   and other expenses incurred in connection with the arbitration, in the sum of $15,460.82.

                                  12   (See Petition, Matthews Decl. ¶ 10).
Northern District of California
 United States District Court




                                  13          In sum, MCL is entitled to judgment in the amount of $96,528.93, together with

                                  14   interest from the date of the Award, February 19, 2019, accruing at the daily rate of

                                  15   $14.36.

                                  16                                          CONCLUSION

                                  17          For the reasons stated above, the motion is hereby GRANTED, and MCL shall

                                  18   have judgment against Castellani in the sum of $96,528.93, together with interest

                                  19   accruing from February 19, 2019 until final payment of said judgment, at the daily rate of

                                  20   $14.36.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 4, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                     5
